Shea, P. J.
This is a common-law action by appellee Dautrich to recover damages for injuries alleged to have been caused by the negligence of appellant in failing to furnish him with a reasonably safe place in which to work. Dautrich was injured by the falling of an elevator upon which he stepped to extinguish a light, in the line of his duty as night watchman in the printing establishment of appellant, located in the city of Indianapolis. The jury returned a verdict for appellee with damages assessed at $2,000.
It is very earnestly insisted by appellant that the court erred in overruling the demurrer to the complaint because: (1) there is no allegation that appellant’s negligence was the proximate cause of the injury; (2) the complaint “affirmatively shows that it was a freight elevator and as such it was not required by law to be provided with safety devices”; (3) “in a ease such as the one at bar the complaint must negative the assumption of risk and except by way of recital this is not done and this is not sufficient in *387a pleading”; (4) the complaint “affirmatively shows that the injury was due to a hazard incident to the employment as to which the rule is they are assumed by the employe”.
1. 2. The complaint is in one paragraph and is too long to set out here. It is enough to say that it sufficiently charges (1) the existence of a duty on the part of appellant to protect appellee from the injury complained of; (2) a failure on the part of appellant to perform that duty; and (3) an injury resulting from such failure. And when these elements are charged they together constitute actionable negligence. Chicago, etc., R. Co. v. Lain (1908), 170 Ind. 84, 88, 83 N. E. 632; Faris v. Hoberg (1893), 134 Ind. 269, 274, 33 N. E. 1028, 39 Am. St. 261; Shirley Hill Coal Co. v. Moore (1914), 181 Ind. 513, 103 N. E. 802. We adhere to and approve what was said in Domestic Block Coal Co. v. DeArmey (1913), 179 Ind. 592, 604, 100 N. E. 675, 102 N. E. 99: “However desirable it may be to the courts to secure pleadings that are scientifically accurate, we are not warranted in reversing judgment solely for such reason.”
3. 4. It is next contended that the court erred in overruling appellant’s motion for a new trial, in support of which it is assigned that the court erred in refusing to give to the jury instructions Nos. 1 to 7 inclusive, tendered by appellant, and in giving instructions Nos. 4, 7, 8, 9 and 14 on its own motion. Error is also predicated on the admission and rejection of certain evidence and misconduct of counsel in argument. No error was committed in refusing to instruct the jury peremptorily to return a verdict for appellant, which was the effect of instruction No. 1 tendered by appellant and refused by the court. Instruction No. 2 tendered by appellant, states the law correctly, but it is covered by other instructions given by the court. Instruction No. 3 tendered by appellant sought to have the jury told that the elevator which caused the injury being a freight elevator, appellant was *388not required to supply it with a safety device. This instruction was not pertinent to the issue as tried, and no error resulted from refusing to give it. Instructions Nos. 5, 6 and 7 in so far as they correctly state the law are fully covered by other instructions given by the court.
5. Instruction No. 4 given by the court upon its own motion is seriously objected to by appellant’s learned counsel. It reads as follows: “This is an action to recover damages for personal injuries on the ground of negligence, and before the plaintiff can recover he must establish by a fair preponderance of the evidence: First. That he has sustained the injuries complained of, or some of them. Second. That the defendant committed the acts of negligence, or some of them, charged in the complaint. Third. That such injuries were proximately caused by the negligence of the defendant so charged in the complaint and established by the evidence. If the plaintiff has established“the foregoing things, then he would be entitled to recover, unless it has also been shown by the evidence that the plaintiff was himself guilty of negligence which caused or proximately contributed to the injuries complained of, in which case the plaintiff would not be entitled to recover.” This instruction is objected to on the ground that it omits the theory of assumption of risk. The instruction is subject to criticism for the reason pointed out, but the question of assumption of risk is fully covered by the court in instruction No. 11. By instruction No. 4, the jury was told that appellee could not recover if he were guilty of any negligence which “caused or proximately contributed to his injury”. In Shirley Hill Coal Co. v. Moore, supra, in considering an instruction subjected to the same criticism the court said: “Appellant’s criticism of this instruction is that it undertakes to set out all the essential elements necessary to show liability on the part of appellant, and therefore the omission of any one of such eletnents is error. We do not construe it to be a hypothetical instrae*389tion undertaking to coyer the entire case; hut, on the contrary, it only defines the duty of the master to furnish a reasonably safe place in which to work and to use reasonable care to guard against injury to the servant. Taken in connection with the other instructions given, we think it correct.” Under the rule there stated, error was not committed in the giving of this instruction. If an instruction attempted to state all the facts entitling the plaintiff to recover, and an essential fact be omitted, a different question would be presented. The objections urged against instructions Nos. 7, 8 and 9 given by the court on its own motion, cannot be sustained.
6. Instruction No. 14 is objected to because in enum'erating the things required to be proved by appellee the court omits the theory of proximate cause. The language of this instruction is sufficient to impress upon the minds of the jurors the fact that the injury must have been caused by the proximate negligence of appellant, for by it the jurors are told that if “you find from a preponderance of the evidence in this case that on the date in question the plaintiff was engaged in acting as night watchman for the defendant at the plant in question, and that while in the discharge of such duty and as a part of such duty the plaintiff entered the elevator in question to extinguish a light, and if you should further find that the elevator in question was defective and dangerous in the manner alleged in the complaint, and that such defective and dangerous condition was known by the defendant’s servant who was charged with the duty of keeping such elevator i-n repair and maintaining the same in a safe condition, a sufficient length of time prior to the receipt of the injury as that said servant of the defendant could reasonably have put the same in condition safe to the plaintiff, or warned plaintiff of its dangerous condition, and if you should find that by reason of such defective and dangerous condition the plaintiff while so in the discharge of his duties fell and *390was injured, as charged in the complaint, then your finding should be for the plaintiff, provided the plaintiff has established all the other material allegations of his complaint, and provided that such dangerous and defective condition was not and could not reasonably have been known to the plaintiff prior to the time of the injury, and provided that the unusual appearance of the elevator, by reason of its slanting position or otherwise, was not such that the plaintiff could reasonably, by the use of his senses, have discovered the same before entering into said elevator, and provided further that plaintiff was not chargeable with any other contributory negligence.” The complaint sufficiently charged that the negligence of defendant was the proximate cause of the injury. The instruction directs the minds of the jurors to the charge of negligence in the complaint, and the court fully instructed the jury upon the question of proximate cause in instruction No. 4, given upon its own motion. This instruction is sufficient under the rule in Shirley Mill Coal Co. v. Moore, supra. These are by no means model instructions, and the practice of courts attempting to give mandatory instructions is not to be commended, but it is the opinion of this court that no harmful error resulted.
7. Eeversible error was not committed in sustaining the objection to the question propounded to James M. Jackson, nor in permitting Dr. Emmet E. Eose to answer the question propounded to him. Appellant also urges that the court erred in overruling his objection to the following questions asked the witness Eose Elslager by appellee’s counsel, upon redirect examination. “Why wouldn’t he come?” “Did Doctor Kurtz give a reason why he wouldn’t come?” and in refusing to strike out the answer thereto as follows: “He said: ‘If your mother has got five dollars to give me when I get down there I will come, and if she hasn’t got five dollars for me, I will not come’, and I said ‘My mother hasn’t got five dollars *391to give you’ and he said: ‘Then I can’t come’ The question objected to and answered by the witness Eose Elslager, while it called for hearsay evidence, was invited by cross-examination by appellant’s counsel. Appellant’s counsel had brought out on cross-examination o£ the witness that Dr. Kurtz would not come to attend appellee when called. It is insisted by appellee that the question as follows: “Why would Dr. Kurtz not come — what reason did he give for not coming” was proper reexamination of the witness. The defense in this ease appears to have been that appellee was a malingerer.' While the question calls for hearsay testimony, and under ordinary conditions would be improper, we think the question of its admission in this case, under the circumstances shown, was within the sound discretion of the trial court, and we cannot say that discretion was abused. Besides, it was not sufficiently material to warrant the court in reversing the judgment of the lower court.
8. 9. *39210. *391It is very earnestly insisted that counsel in argument used language Avhich was highly prejudicial. Counsel for appellee in addressing the jury used this language: “that little, mean, dirty insurance company”, and at another point this language: “You m'ay believe a witness if you want to.” As to the first statement, upon objection being made the court promptly instructed the jury that the language of counsel was improper, and that they should not consider it in their efforts to reach a verdict. This cured whatever error was made. The law is not correctly stated in the second statement pointed out, but it is not sufficiently prejudicial to warrant this court in reversing this cause. The jury was fully instructed by the court as to the credibility of the witnesses, and weight and importance of their testimony, so that this misstatement of the law by an attorney must be taken to be cured. Besides, when taken in connection with the manner in which the language was used, as shown by *392the record, the jury could not have been misled by the statement. The court upon motion struck out improper evidence of plaintiff’s wife, Mrs. Lena Dautrich, so her voluntary statement, while improper could not be prejudicial.
11. Under the well known rule, this court is not able to say that the damages awarded by the jury are excessive. It is insisted that upon the whole record it is shown that appellee was not so seriously injured as claimed, and that the verdict is not sustained by the evidence. It is not claimed that there is not some evidence to support every essential element, and therefore this court will not disturb the verdict.
We find no error in the record which warrants a reversal. Judgment affirmed.
Pelt, TIottel, Caldwell, JJ., concur.
Lairy, C. J., and Ibach, J., dissent.